Citation Nr: 1543681	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-27 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Relevant evidence has been associated with the Veteran's claims file subsequent to the certification of the instant appeal to the Board.  As the Veteran has waived his right to have that evidence initially considered by the Agency of Original Jurisdiction (AOJ), see September 2015 Waiver, it is properly before the Board to consider in the first instance.

The Veteran's representative claims that the Veteran has perfected an appeal of the issue of entitlement to an increased rate of compensation for a dependent grandchild.  See September 2015 Waiver.  There is an April 2015 substantive appeal of record, but no rating decision, notice of disagreement, or Statement of the Case and the matter has not been certified for appeal.   It is referred to the originating agency for action deemed appropriate.  


FINDING OF FACT

The Veteran's IHD is manifested by a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea and fatigue; congestive heart failure has not been shown, a workload of 3 METs or less does not result in dyspnea, fatigue, angina, dizziness, or syncope, nor does the evidence show left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 60 percent for IHD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding notice, in cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  He has been afforded multiple VA examinations for his service-connected IHD over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's shoulder disability, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's IHD is rated as 60 percent disabling under Diagnostic Code 7005.

Under DC 7005, a 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LVEF of less than 30 percent. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Veteran was afforded a VA examination in May 2011.  There, it was noted that the Veteran does not experience congestive heart failure.  Based on the Veteran's examination, it was concluded that a workload of 5 to 7 METs results in dyspnea and fatigue.  LVEF was unknown and the examiner did not comment on the impact of the Veteran's IHD on his employment as the examiner was unable to determine whether the Veteran actually suffered from IHD.

An August 2011 VA treatment record noted IHD and LVEF of 38% post stress.  Indeed, VA treatment records dated January 2012 through October 2011 (Virtual VA) note an LVEF of 38%.

The Veteran underwent a VA examination (DBQ) in April 2013 (Virtual VA).  There, it was noted that the Veteran does not experience congestive heart failure.  Based on the Veteran's examination, it was concluded that a workload of 5 to 7 METs results in dyspnea and fatigue.  LVEF was 62 percent.  The examiner stated that the Veteran's IHD does not impact his ability to work.

A rating in excess of 60 percent is not warranted under Diagnostic Code 7005.  As noted above, a higher rating is warranted when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a LVEF of less than 30 percent.  There is simply no evidence showing that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness or syncope.  Further, the lowest LVEF shown in the Veteran's treatment records is 38 percent, see August 2011 VA Treatment Record.  As there is no evidence of congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a LVEF of less than 30 percent, a rating in excess of 60 percent under DC 7005 is not warranted.

The Board acknowledges the Veteran's argument that he has been prescribed various medications to treat his service-connected IHD.  See April 2015 Statement of Veteran.  While this may be true, a higher rating under the applicable diagnostic code-DC 7005-requires congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a LVEF of less than 30 percent.  The fact that the Veteran has been prescribed medication to treat his IHD, alone, is not a sufficient basis upon which to grant an increased rating under DC 7005.  As the Veteran has not shown any of the criteria necessary for an increased rating under DC 7005, his claim must be denied.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected IHD.  The Veteran's disability is manifested by decreased workload and a lowered LVEF.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, the evidence does not indicate that the Veteran is unemployable due to his service-connected IHD.  The April 2013 VA examiner stated that the Veteran's IHD does not impact his ability to work.  There is no other evidence of record showing that the Veteran is unemployable solely due to his service-connected IHD.  The Veteran has asserted that he is unemployed solely due to his service-connected posttraumatic stress disorder.  See September 2012 Substantive Appeal.  As such, the Board finds that the record does not raise the question of whether the Veteran is unemployable to due to his service-connected IHD under Rice.


ORDER

Entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


